Opinion issued January 28, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01230-CV
____________

IN RE DR. EILEEN STARBRANCH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Dr. Eileen Starbranch has filed a petition for writ of mandamus
complaining of an order signed by Judge Lamar McCorkle


 on September 27, 2004,
granting plaintiff’s motion for new trial.  We deny relator’s petition for a writ of
mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.